Citation Nr: 0607319	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Jose A. Gierbolini, LCDO


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2003.  This matter was 
originally on appeal from an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

Since the last Supplemental Statement of the Case (SSOC) was 
issued in January 2004, additional evidence has been 
submitted by the veteran without a waiver of RO 
consideration.  However, in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived procedural defect should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that this evidence will be considered when the claim 
for service connection is returned to the RO for further 
development and reviewed on the basis of the additional 
evidence.

The issue of service connection for a gastrointestinal 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a gastrointestinal 
disorder was denied by the Board in April 1995; the decision 
was not appealed.

2.  Evidence submitted subsequent to the April 1995 decision 
is not cumulative of evidence previously of record, bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1995 decision which denied a claim for service 
connection for a gastrointestinal disorder is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§  20.1100 (1994).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a 
gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

Pursuant to the Board's October 2003 Remand, the Appeals 
Management Center (AMC) obtained a translation of Dr. 
Ferdinand Panelli's March 2003 letter, readjudicated the 
veteran's claim under provision of the VCAA and issued an 
SSOC.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's October 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2005)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by an April 2000 rating decision, the RO 
denied the veteran's request to reopen his claim for service 
connection for a gastrointestinal condition.  On appeal, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants reopening the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The basis for the initial BVA denial of service connection 
for a stomach condition in April 1973 was that while the 
veteran was treated and hospitalized for epigastric pain 
during service, physical examination and complete medical 
workup failed to find any evidence of digestive system 
pathology.  The Board noted that examination on the 
separation physical was also negative for diagnosable 
pathology and that a recent general medical examination 
failed to disclose any findings which suggested chronic 
digestive system pathology.

The basis for BVA denial of the veteran's request to reopen 
the service connection claim in April 1995 was that the 
veteran had not submitted competent medical evidence 
demonstrating incurrence of chronic gastrointestinal disorder 
coincident with his service; and, therefore, the claim was 
not well-grounded.  The Board noted that the evidence merely 
pertained to post-service treatment for variously diagnosed 
gastrointestinal symptomatology.

At the time of the Board's April 1995 decision, the evidence 
of record consisted of the veteran's DD Form 214, the 
veteran's service medical records, VA treatment records, 
private treatment records, and numerous statements by the 
veteran and/or his representative.    

The evidence submitted since the April 1995 decision includes 
additional VA and private medical records, VA examination 
conducted in December 2003, additional statements from the 
veteran and/or his representative including testimony 
presented at an October 6, 2000 RO hearing and a December 
2004 RO hearing, as well as lay statements.

Some of the evidence received since the April 1995 Board 
decision was not previously of record, and bears directly and 
substantially upon the specific matter under consideration.  
Specifically, the record contains a statement from the 
administrative assistant to Dr. Sanchez who indicated that 
the veteran was Dr. Sanchez' patient since his discharge from 
service in 1953; a statement from a neighbor who has known 
the veteran all his life and who remembers that the veteran 
came back from the army suffering from a stomach condition; a 
statement from a fellow veteran who noted that from 1954 to 
1958 he was a public car driver and drove the veteran to 
Juana Diaz Hospital and to Dr. Sanchez' office; a statement 
from the veteran's classmate while studying as veterans in 
Juana Diaz High School during 1954 and 1955 which indicated 
that the veteran was suffering from a stomach condition, was 
absent from school at times, and he took the veteran for 
medical attention.  This evidence is both new and material as 
it tends to show continuity of gastrointestinal symptoms from 
the date of the veteran's service.  

Further, the record includes a March 2003 letter from Dr. 
Panelli which states that the veteran was his patient from 
1988 through 1992, and from February 2003.  Dr. Panelli 
stated that an enoscopy was performed which showed 
inflammation of the esophagus; the veteran was treated and 
the condition improved.  A new endoscopy was performed in 
February 2003 with positive chronic gastritis along with a 
severe bacteria as a result.  Dr. Panelli stated, "According 
to medical records shown by the patient, he suffered and was 
hospitalized for this condition during serving 1951 to 1953 
in the US Army."  This evidence is both new and material as 
it tends to relate the veteran's condition in service to his 
current condition.

In addition, the VA examination conducted in December 2003, 
while unfavorable, is also both new and material as it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder is reopened.     


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a gastrointestinal disorder, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration. The claim for 
service connection for a gastrointestinal disorder is 
remanded to ensure full and complete compliance with the 
duty-to-assist provisions enacted by VCAA.

Historically, the Board notes that the veteran's service 
medical records verify treatment for a gastrointestinal 
disorder.  Specifically, a September 2, 1953 treatment record 
indicated that the veteran continued with pain in the 
epigastric region.  A September 4, 1953 treatment record 
indicated the veteran was admitted for epigastric discomfort 
of five days duration which reportedly awakened the veteran 
at night, was present on arising, improved after breakfast, 
returned in the late morning, and was made worse by lunch.  
That treatment record also noted that the veteran often felt 
nauseated after lunch and didn't eat supper (only milk or a 
coke) because of postprandial vomiting after supper.  A 
September 9, 1953 treatment record indicated admission for 
abdominal cramping pains of one week's duration.  The 
veteran's discharge medical examination evaluated all the 
veteran's systems as normal but noted that he had stomach 
troubles, claimed he had frequent indigestion as well as 
occasional pain over epigastrium after meals, but that he had 
been well recently.

The Board notes that the veteran initially applied for 
disability benefits for a stomach condition in October 1969.  

The December 2003 VA examination report indicated that the c-
file was reviewed.  After interview and physical examination 
of the veteran, he was diagnosed with gastroesophageal reflux 
disease with chronic gastritis, and esophagitis seen on 
endoscopy.  An upper GI series results indicated small to 
moderate in size sliding type hiatal hernia present with 
associated small amount of reflux.  The examiner noted, "In 
my opinion, patient's GI condition is not due to military 
service."

However, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, the Court of Appeals for Veterans Claims has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In addition, as noted above, the veteran has submitted 
additional evidence since that examination which is probative 
to the claim and which should be considered by a VA medical 
examiner providing an opinion as to the etiology of the 
veteran's current gastrointestinal disorder. 

Thus, in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that another medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current gastrointestinal disorder is 
related to the symptoms documented during the veteran's 
active duty service.   



Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he should 
submit to VA copies of any evidence in 
his possession relevant to this claim.

2. The veteran should be afforded the 
appropriate VA examination by a 
gastroenterologist.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current 
gastrointestinal disorder is related to 
the symptoms documented during the 
veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


